                      Case 4:19-cv-03074-YGR Document 399 Filed 08/26/21 Page 1 of 4


            1    Steve W. Berman (pro hac vice)
                 Robert F. Lopez (pro hac vice)
            2    Theodore Wojcik (pro hac vice)
                 HAGENS BERMAN SOBOL SHAPIRO LLP
            3    1301 Second Avenue, Suite 2000
                 Seattle, WA 98101
            4    Telephone: (206) 623-7292
                 Facsimile: (206) 623-0594
            5    steve@hbsslaw.com
                 robl@hbsslaw.com
            6    tedw@hbsslaw.com

            7    Shana E. Scarlett (SBN 217895)
                 Benjamin J. Siegel (SBN 256260)
            8    Ben M. Harrington (SBN 313877)
                 HAGENS BERMAN SOBOL SHAPIRO LLP
            9
                 715 Hearst Avenue, Suite 202
           10    Berkeley, CA 94710
                 Telephone: (510) 725-3000
           11    Facsimile: (510) 725-3001
                 shanas@hbsslaw.com
           12    bens@hbsslaw.com
                 benh@hbsslaw.com
           13
                 Interim Lead Class Counsel
           14

           15

           16                                 UNITED STATES DISTRICT COURT

           17                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

           18                                         OAKLAND DIVISION

           19
                 EPIC GAMES, INC.,                             Case No. 4:20-cv-05640-YGR
           20
                                         Plaintiff, Counter-   ADMINISTRATIVE MOTION TO SEAL
           21                            defendant             DECLARATION OF PROFESSOR
                                                               NICHOLAS ECONOMIDES IN SUPPORT
           22          v.                                      OF MOTION FOR PRELIMINARY
                                                               APPROVAL OF CLASS SETTLEMENT
           23    APPLE INC.,

           24                            Defendant,
                                         Counterclaimant.
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                    ADMINISTRATIVE MOTION TO SEAL
                                                   Case No. 4:19-cv-03074-YGR
                       Case 4:19-cv-03074-YGR Document 399 Filed 08/26/21 Page 2 of 4


            1           Pursuant to Federal Rule of Civil Procedure 26(c) and Local Rule 79-5, Plaintiffs move the
            2    Court to seal the Declaration of Professor Nicholas Economides.
            3           When a party seeks to seal records, there is a “strong presumption in favor of access” that can
            4    be overcome only by “compelling reasons.” Kamakana v. City & County of Honolulu, 447 F.3d 1172,
            5    1178 (9th Cir. 2006) (quotation marks omitted); see also In re Anthem, Inc. Data Breach Litig., No.
            6    15-MD-02617-LHK, 2017 WL 9614789, at *2 (N.D. Cal. Aug. 25, 2017) (applying standard to class
            7    settlements); Thomas v. MagnaChip Semiconductor Corp., No. 14-CV-01160-JST, 2017 WL 4750628,
            8    at *4 (N.D. Cal. Oct. 20, 2017) (same) ; Cotter v. Lyft, Inc., No. 13-CV-04065-VC, 2016 WL 3654454,
            9    at *1 (N.D. Cal. June 23, 2016) (same). The party seeking to seal the document or proceedings must
           10    “articulate compelling reasons supported by specific factual findings that outweigh the general history
           11    of access and the public policies favoring disclosure.” Id. at 1178–79 (alteration, citation, and quotation
           12    marks omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
           13    disclosure and justify sealing court records exist when such ‘court files might have become a vehicle
           14    for improper purposes,’ such as the use of records to gratify private spite, promote public scandal,
           15    circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v. Warner Commc’ns,
           16    Inc., 435 U.S. 589, 598 (1978)).
           17           The Declaration of Professor Nicholas Economides includes certain information derived from
           18    discovery material that Apple designated “Confidential” or “Highly Confidential – Attorneys’ Eyes
           19    Only” under the amended protective order in this case (ECF No. 252). Developer Plaintiffs do not
           20    seek any redactions to Professor Economides’s Declaration, and do not believe there is good cause to
           21    maintain under seal any portion of the document. Quite the opposite, because Professor
           22    Economides’s Declaration relates to, and supports, a proposed class action settlement, the public and
           23    proposed Settlement Class have a compelling interest in accessing the entire document and the
           24    information it contains. The declaration should be available for public review. Pursuant to the
           25    Protective Order and Civil Local Rule 79-5(d), Defendant must now demonstrate that the designated
           26    information is sealable or must withdraw the designation of confidentiality. Developer Plaintiffs
           27    reserve all rights to oppose.
           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                    ADMINISTRATIVE MOTION TO SEAL
                                                      CASE NO. 4:19-CV-03074-YGR
                     Case 4:19-cv-03074-YGR Document 399 Filed 08/26/21 Page 3 of 4


            1
                 DATED: August 26, 2021               Respectfully submitted,
            2

            3                                         HAGENS BERMAN SOBOL SHAPIRO LLP

            4                                         By      /s/ Steve W. Berman
                                                      STEVE W. BERMAN (pro hac vice)
            5                                         Robert F. Lopez (pro hac vice)
                                                      Theodore Wojcik (pro hac vice)
            6
                                                      1301 Second Avenue, Suite 2000
            7                                         Seattle, WA 98101
                                                      Telephone: (206) 623-7292
            8                                         Facsimile: (206) 623-0594
                                                      steve@hbsslaw.com
            9                                         robl@hbsslaw.com
                                                      tedw@hbsslaw.com
           10

           11                                         Shana E. Scarlett (SBN 217895)
                                                      Benjamin J. Siegel (SBN 260260)
           12                                         Ben M. Harrington (SBN 313877)
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
           13                                         715 Hearst Avenue, Suite 202
                                                      Berkeley, CA 94710
           14
                                                      Telephone: (510) 725-3000
           15                                         Facsimile: (510) 725-3001
                                                      shanas@hbsslaw.com
           16                                         bens@hbsslaw.com
                                                      benh@hbsslaw.com
           17

           18                                         Interim Lead Class Counsel

           19                                         Joseph M. Vanek (pro hac vice)
                                                      Eamon P. Kelly (pro hac vice)
           20                                         Alberto Rodriguez (pro hac vice)
                                                      SPERLING & SLATER, P.C.
           21                                         55 W. Monroe Street, 32nd Floor
           22                                         Chicago, IL 60603
                                                      Telephone: (312) 676-5845
           23                                         Facsimile: (312) 641-6492
                                                      jvanek@sperling-law.com
           24                                         ekelly@sperling-law.com
                                                      arodriguez@sperling-law.com
           25

           26                                         Guido Saveri (SBN 22349)
                                                      R. Alexander Saveri (SBN 173102)
           27                                         Cadio Zirpoli (SBN 179108)
                                                      Sarah Van Culin (SBN 293181)
           28                                         SAVERI & SAVERI, INC.

Gibson, Dunn &                                            2
Crutcher LLP
                       DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL DEPOSITION
                                              DESIGNATIONS, 4:19-CV-03074-YGR
                 Case 4:19-cv-03074-YGR Document 399 Filed 08/26/21 Page 4 of 4


            1                                    706 Sansome Street
                                                 San Francisco, CA 94111
            2                                    Telephone: (415) 217-6810
            3                                    Facsimile: (415) 217-6813)
                                                 guido@saveri.com
            4                                    rick@saveri.com
                                                 cadio@saveri.com
            5                                    sarah@saveri.com
            6                                    Kimberly A. Justice
            7                                    Jonathan M. Jagher (pro hac vice)
                                                 FREED KANNER LONDON & MILLEN LLC
            8                                    923 Fayette Street
                                                 Conshohocken, PA 19428
            9                                    Telephone: (610) 234-6487
                                                 Facsimile: (224) 632-4521
           10
                                                 kjustice@fklmlaw.com
           11                                    jjagher@fklmlaw.com

           12                                    Douglas A. Millen (pro hac vice)
                                                 Brian M. Hogan (pro hac vice)
           13                                    FREED KANNER LONDON & MILLEN LLC
                                                 2201 Waukegan Road, #130
           14
                                                 Bannockburn, IL 60015
           15                                    Telephone: (224) 632-4500
                                                 Facsimile: (224) 632-4521
           16                                    dmillen@fklmlaw.com
                                                 bhogan@fklmlaw.com
           17
                                                 Plaintiffs‘ Executive Committee
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                       3
Crutcher LLP
                  DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL DEPOSITION
                                         DESIGNATIONS, 4:19-CV-03074-YGR
